Title: 75. A Bill to Punish Bribery and Extortion, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no Treasurer, keeper of any public seal, Councillor of State, counsel for the commonwealth, Judge, clerk of the peace, sheriff, coroner, escheator, nor any other officer of the commonwealth, shall in time to come take, in any form, any manner of gift, brocage, or reward for doing his office, other than is or shall be allowed by some act of General Assembly passed after the institution of the commonwealth, that is to say, after the fifteenth day of May, in the year of our Lord 1776. And he that doth shall pay unto the party grieved the treble value of that he hath received, shall be amerced and imprisoned at the discretion of a jury, and shall be discharged from his office forever; and he who will sue in the said matter shall have suit as well for the commonwealth as for himself, and the third part of the amercement.
